MEMORANDUM DECISION
                                                                    Apr 14 2015, 9:30 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Cara Schaefer Wieneke                                     Gregory F. Zoeller
Special Asst. to the State Public Defender                Attorney General of Indiana
Wieneke Law Office, LLC
                                                          George P. Sherman
Plainfield, Indiana
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Bradley S. Stock,                                         April 14, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          24A01-1410-CR-444
        v.                                                Appeal from the Franklin Circuit
                                                          Court.
                                                          The Honorable Clay M. Kellerman,
State of Indiana,                                         Judge.
Appellee-Plaintiff                                        Cause No. 24C02-1203-CM-315




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 24A01-1410-CR-444 | April 14, 2015       Page 1 of 5
[1]   Brad Stock appeals his sentence for Invasion of Privacy, 1 a class A

      misdemeanor. After Stock pleaded guilty to the offense, the trial court

      sentenced him to a one-year term, with one month executed and eleven months

      suspended to probation. Finding that Stock’s sentence is not inappropriate in

      light of the nature of the offense and his character, we affirm.


                                                     Facts
[2]   On February 15, 2012, Stock received a text message from his neighbor

      informing him that J.S. was at Stock’s home. At the time, a protective order

      prohibited Stock from communicating with J.S.


[3]   Stock called his son, who had been home alone before J.S. arrived. Stock’s son

      indicated that J.S. appeared to be intoxicated and that she refused to leave. J.S.

      remained at Stock’s home for more than an hour.


[4]   Stock left work and began to drive home. While on his way home, he noticed

      J.S.’s car. Stock pulled up next to the car and told J.S. to stay away from his

      home. He then drove away.


[5]   On March 7, 2012, the State charged Stock with class A misdemeanor invasion

      of privacy for violating a protective order. On January 15, 2014, Stock pleaded

      guilty to the charge. The trial court accepted this plea and sentenced Stock to a




      1
          Ind. Code § 35-46-1-15.1.


      Court of Appeals of Indiana | Memorandum Decision 24A01-1410-CR-444 | April 14, 2015   Page 2 of 5
      term of one year, with one month executed and eleven months suspended to

      probation. Stock now appeals.


                                   Discussion and Decision
[6]   On appeal, Stock challenges the appropriateness of his sentence. Under

      Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” The burden is on the defendant to persuade us that

      his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).


[7]   Stock pleaded guilty to class A misdemeanor invasion of privacy for knowingly

      or intentionally violating a protective order. Our Code provides that “[a]

      person who commits a Class A misdemeanor shall be imprisoned for a fixed

      term of not more than one (1) year[.]” Ind. Code § 35-50-3-2. The trial court

      sentenced Stock to a term of one year, with one month executed and eleven

      months suspended to probation.


[8]   As to the nature of his offense, Stock argues that he believed he was acting to

      protect his home. He points out that it was J.S. who effectively initiated the

      contact by arriving at his home and that he only spoke with her briefly to tell

      her to stay away. As to his character, Stock argues that he had a minimal

      criminal history, consisting of one battery conviction, prior to this incident.



      Court of Appeals of Indiana | Memorandum Decision 24A01-1410-CR-444 | April 14, 2015   Page 3 of 5
[9]    Initially, we note that eleven months of Stock’s sentence have been suspended

       to probation. When reviewing sentences, this Court “may consider all aspects

       of the penal consequences imposed by the trial judge in sentencing the

       defendant,” including the fact that a portion of the sentence has been suspended

       to probation. Calvert v. State, 930 N.E.2d 633, 643 (Ind. Ct. App. 2010)

       (quotations omitted).


[10]   Here, although Stock maintains that J.S. initiated the contact, by the time Stock

       noticed J.S.’s car, she had already left his house. At this point, it was Stock

       who initiated the contact—choosing to violate the protective order when he

       could have simply driven on. Furthermore, although Stock’s criminal history is

       not extensive, it is a criminal history nonetheless.


[11]   While we agree with Stock that mitigating circumstances exist in this case, we

       believe that Stock’s sentence is reflective of these circumstances. 2 Here, the

       executed portion of Stock’s sentence is well below the maximum authorized by

       statute. Consequently, we do not find his sentence inappropriate in light of the

       nature of the offense or his character.




       2
         Because the trial court did not enter a sentencing statement in this case, we are uncertain as to which factors
       it found to be aggravating or mitigating. See Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on
       reh’g, 875 N.E.2d 218 (Ind. 2007) (“Indiana trial courts are required to enter sentencing statements whenever
       imposing sentence for a felony offense.”) (emphasis added). However, we infer from the fact that the trial
       court chose to suspend such a large portion of Stock’s sentence that it found mitigating circumstances existed
       in this case.

       Court of Appeals of Indiana | Memorandum Decision 24A01-1410-CR-444 | April 14, 2015                 Page 4 of 5
[12]   The judgment of the trial court is affirmed.


       Najam, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 24A01-1410-CR-444 | April 14, 2015   Page 5 of 5